 In the Matter ofBETHLEHEMSTEEL COMPANY,SHIPBUILDING DIVISION(BOSTON YARDS)andINDUSTRIAL UNION OFMARINE & SHIPBUILDINGWORKERS OFAMERICA (C. I. 0.), LOCAL 25Case No. 1-R-208.-Decided January ^05, 1945Mr. Gerald J. Reilly,of Bethlehem, Pa., for the Company.Mr. Ernest Tuberosa,of Boston,Mass.,for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Industrial Union ofMarine & Shipbuilding Workers of America (C. I. 0.), Local 25,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of BethlehemSteelCompany, Shipbuilding Division (Boston. Yards), Boston,Massachusetts, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-lore Leo J. Halloran, Trial Examiner.Said hearing was held atBoston, Massachusetts, on January 4, 1945.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing, the Com-pany made two motions to dismiss the petition for the reasons thatthe proposed unit is inappropriate and that the Board has no juris-diction in this case.The TrialExaminerreserved ruling on thesemotions for the Board.For the reasons appearing in Section IV,below, the motions are hereby denied.The TrialExaminer'srulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.60 N. L.R. B., No. 41.203 204DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBethlehem Steel Corporation is a corporation organized and exist-ing under the laws of the Commonwealth of Pennsylvania.The Ship-building Division of the Company operates two yards, the AtlanticYard and the Simpson Yard, at Boston, Massachusetts, engaged in theconversion and repair of vessels, most of such work being done forthe United States Government under contract with the United StatesArmy, United States Navy, and United States War Shipping Admin-istration.During the calendar year 1944, the aggregate value of allmaterials used by the Company in the conversion of, and repair ofvessels at these yards was in excess of $1,000,000, of which over 60 per-cent was delivered to the yards from points outside the Commonwealthof Massachusetts, and more than 75 percent was used in the conversionand repair of vessels for the United States Government.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,Local.25, affiliated with the Congress of Industrial Organizations, isa labor organization admitting to membership employees of theCompany.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the Union submitted 18 membership applications ;that there were approximately 30 employees in the unit petitioned for ; and that the cardswere dated 10 in November 1944,1 in December 1944,and that 7 were undated. BETHLEHEM STEELCOMPANY205IV. THE APPROPRIATE UNIT-The Union requests a unit comprising all timekeepers in the pro-duction and maintenance departments of the Company's Boston Yards,excluding the chief timekeeper and the assistant chief timekeeper.The Company contends that timekeepers are an essential part of man-agement and do not constitute employees within the meaning of theAct.The duties of the timekeepers are concerned with the compilingof information relating to the attendance and hours of employmentof the production and maintenance employees.Upon the informationgiven by the timekeepers, other departments of the Company areenabled to prepare pay rolls and to allocate labor costs of the variouscontracts.The record does not disclose that they are charged withany administrative discretion nor that they have been entrusted withany degree of managerial authority.Accordingly, we find that a unitconsisting of timekeepers is appropriate for the purposes of collectivebargaining.2We find that all timekeepers in the production and maintenancedepartment of the Company's Boston Yards, excluding the chief time-keeper and the assistant chief timekeeper, and all or any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommended such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem Steel2SeeMatter of Bethlehem Fairfield Shipyard,Incorporated,59 N. L.R.,B. 602, and casescited therein.° 206DECISIONSOF NATIONAL LABORRELATIONS BOARDCompany, Shipbuilding Division (Boston Yards), Boston, Massa-chusetts, an election by secret ballot shall be- conducted as early aspossible, but not later than thirty (30) days from the date of this Di-rection, under the direction and supervision of the Regional Directorfor the First Region, acting in this matter as agent'for the NationalLabor Relations Board, and subject to Article III, Sections 10-and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during the saiU pay-roll period becausethey were ill or,on yacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged f_or cause and have not been rehired orreinstated prior to the date of the election, to ,determine whether ornot they desire to be represented by Industrial Union of Marine &Shipbuilding Workers of America (C. I. 0.), Local 25, for the pur-poses of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the above De-cision and Direction of Election.